STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

RONALD J. HALLEY,                                                              FILED
Claimant Below, Petitioner                                                 November 2, 2018
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
vs.)   No. 18-0405 (BOR Appeal No. 2052340)                                      OF WEST VIRGINIA

                   (Claim No. 2017012663)

ALPHA NATURAL RESOURCES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Ronald J. Halley, by Wendle D. Cook, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Alpha Natural Resources, Inc., by
Marion E. Ray, its attorney, filed a timely response.

        The issue on appeal is compensability of the claim. The claims administrator rejected the
claim on December 6, 2016. The Office of Judges reversed the decision in its October 31, 2017,
Order and held the claim compensable for bilateral carpal tunnel syndrome. The Order was
reversed by the Board of Review on April 2, 2018, and the claims administrator’s decision was
reinstated. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Halley, a loader operator, alleged that he developed bilateral carpal tunnel syndrome
in the course of and as a result of his employment. In a carpal tunnel syndrome questionnaire
dated June 2, 2016, Mr. Halley stated that he was diagnosed with carpal tunnel syndrome that
day by Ronald Chattin, D.O. His job duties included loading a rock truck with a rock loader and
excavator. Mr. Halley stated that he pushed, pulled, and lifted in his job but did not state how
often. He did not pound, hammer, rub, sand, or use vibrating handheld tools. He asserted that he

                                                1
performed frequent tasks which required continuous firm grip and bending and rotating the
wrists frequently.

        An EMG was performed on July 1, 2016, and interpreted by Glenn Goldfarb, M.D., as
showing severe bilateral carpal tunnel syndrome. The employer completed a carpal tunnel
syndrome questionnaire on November 16, 2016, by Danny Gunnoe, human resources manager,
and Doug Blankenship, safety director. They indicated Mr. Halley was a master loader operator
and had worked for the employer since September of 2015. His job activities did not include
pushing, pulling, lifting, pounding, hammering, rubbing, sanding, use of vibrating tools, or tasks
requiring continuous firm grip. He was required to frequently bend and rotate both wrists. The
work speed was listed as fast.

        A carpal tunnel syndrome physician questionnaire was completed by Dr. Chattin on
November 30, 2016. He reviewed Mr. Halley’s job duties and the EMG. He diagnosed bilateral
carpal tunnel syndrome caused by Mr. Halley’s employment, specifically pulling levers and
vibration of the equipment and levers. He indicated Mr. Halley’s job required frequent bilateral
fingering and reaching of the arms. Dr. Chattin noted that Mr. Halley was off of work due to a
different injury.

        In a December 5, 2016, physician review, Rebecca Thaxton, M.D., opined that Mr.
Halley did not develop carpal tunnel syndrome as a result of his employment. She noted that Dr.
Chattin opined on the physician questionnaire that Mr. Halley has work-related carpal tunnel
syndrome as a result of pulling levers and vibration of the equipment/levers. However, Dr.
Thaxton found that Mr. Halley’s and employer’s questionnaires indicated there was no use of
vibrating tools. She found that the job description was not consistent with an increased risk of
carpal tunnel syndrome.

        Prasadarao Mukkamala, M.D., performed an independent medical evaluation on June 8,
2017, and noted that Mr. Halley complained of pain, numbness, and itching in both hands for the
past two years. Dr. Mukkamala diagnosed bilateral carpal tunnel syndrome but opined that it was
not causally related to Mr. Halley’s job duties. He opined that the job duties were unlikely to
cause carpal tunnel syndrome. Further, Mr. Halley had not worked for a year prior to the
evaluation and his symptoms did not improve while he was off of work. Lastly, Dr. Mukkamala
stated that Mr. Halley’s obesity is an important nonoccupational risk factor for carpal tunnel
syndrome.

         The claims administrator rejected the claim on December 6, 2016. In its October 31,
2017, Order, the Office of Judges reversed the decision and held the claim compensable for
bilateral carpal tunnel syndrome. It found that Dr. Thaxton opined in her physician review that
Mr. Halley’s job duties were not consistent with an increased risk of developing carpal tunnel
syndrome. Dr. Mukkamala also found in his independent medical evaluation that the carpal
tunnel syndrome was not causally related to Mr. Halley’s employment because the work
activities explained by Mr. Halley were unlikely to cause carpal tunnel syndrome. Also, he had
not worked in a year and the symptoms did not improve during that time. The Office of Judges
noted that there was a disparity between the questionnaires completed by the employer and Mr.
                                                2
Halley in that Mr. Halley stated his job required pushing/pulling/lifting and the employer stated
that it did not. Mr. Halley did not list the frequency with which he was required to push/pull/lift.
Further, the employer noted that Mr. Halley had to frequently bend/rotate his wrists but stated
that there was infrequent fingering with the hands no reaching with the arms. The Office of
Judges determined that there was reliable evidence on both sides. It found that pursuant to
Powell v. State Workmen’s Compensation Commissioner, 166 W.Va. 327, 273 S.E.2d 832
(1980), a claimant is not required to show that his or her employment is the sole cause of a
disease, nor that the disease is peculiar to one work environment. Though Dr. Mukkamala
focused on the nonoccupational risk factor of obesity, the Office of Judges concluded that Mr.
Halley was not required to prove that his work duties were the only cause of his carpal tunnel
syndrome. His treating physician, Dr. Chattin, opined that the carpal tunnel syndrome was
causally related to the compensable injury due to pulling levers daily and the vibration of the
equipment and levers. The Office of Judges determined that his explanation was reasonable and
held the claim compensable for bilateral carpal tunnel syndrome.

        The Board of Review reversed and vacated the Office of Judges’ Order and reinstated the
claims administrator’s rejection of the claim on April 2, 2018. After reviewing the evidence, the
Board of Review concluded that Drs. Mukkamala and Chattin both noted that Mr. Halley
suffered from obesity. Dr. Mukkamala opined that it was an important risk factor for developing
carpal tunnel syndrome. Drs. Mukkamala and Thaxton found that his job duties are unlikely to
cause carpal tunnel syndrome. Further, Dr. Mukkamala noted that Mr. Halley had not worked in
approximately one year and that his symptoms had not improved. This supported the conclusion
that the carpal tunnel syndrome was not work-related. The Board of Review noted that West
Virginia Code of State Rules § 85-20-41.4 (2006) lists factors which can cause carpal tunnel
syndrome, including obesity. It also found that West Virginia Code of State Rules § 85-20-41.5
(2006) lists categories of work and job duties that cause an increased risk of developing carpal
tunnel syndrome. The Board of Review concluded that Mr. Halley’s job duties do not fall into
those high-risk categories.

       After review, we agree with the reasoning and conclusions of the Board of Review. Mr.
Halley failed to prove by a preponderance of the evidence that he developed carpal tunnel
syndrome in the course of and resulting from his employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                         Affirmed.
ISSUED: November 2, 2018



                                                 3
CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Paul T. Farrell sitting by temporary assignment
Justice Tim Armstead
Justice Evan H. Jenkins

Justice Allen H. Loughry II suspended and therefore not participating.




                                                4